DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Di Censo et al. (US 2015/0193005; hereinafter Di Censo).
With reference to claim 1, Di Censo discloses a method (see paragraphs 73-74; Fig. 8), comprising: 
determining, by computer hardware components (see paragraphs 73-74; Fig. 9), a command (gesture) of an occupant of a vehicle (100) (see paragraphs 22, 27;Fig. 5) by at least: 
determining object information indicating information about at least one object (210) outside the vehicle (100) (see paragraph 26; Figs. 5, 8); 
determining occupant gesture information indicating information related to the occupant (see paragraph 27; Fig. 3); and 
selecting a task (identifying) to be carried out based on the object information and the occupant gesture information (see paragraph 31; Fig. 8).

With reference to claim 2, Di Censo discloses the method of claim 1, and further discloses wherein the object information is determined based on at least one external sensor (120-1) or based on information communicated from another vehicle (see paragraph 31; Fig. 8).

With reference to claim 3, Di Censo discloses the method of claim 2, and further discloses wherein the external sensor (120-1) comprises at least one of a radar sensor, a camera, a lidar sensor, or an ultrasonic sensor (see paragraphs 26, 49; Fig. 5).

With reference to claim 4, Di Censo discloses the method of claim 1, and further discloses wherein the occupant gesture information is determined based on at least one internal sensor (120-2) (see paragraphs 27, 49; Fig. 5).

With reference to claim 5, Di Censo discloses the method of claim 4, and further discloses wherein the internal sensor (120-2) comprises at least one of a vision system, an infrared vision system, a near infrared vision system, a red-green-blue vision system, a red-green-blue infrared vision system, or a time of flight camera (see paragraph 49). 

claim 6, Di Censo discloses the method of claim 1, and further discloses wherein the occupant gesture information (see paragraph 27) comprises at least one of a pointing direction of a finger of the occupant, information indicating whether a hand of the occupant follows a pre-determined trajectory (420), or a viewing direction of the occupant (in teaching pointing direction detected by I/O device (410) located on the wrist based on the position of the shoulder I/O device (415) for pointing in the direction of the trajectory (420); see paragraph 48; Fig. 4A-B).

With reference to claim 7, Di Censo discloses the method of claim 1, and further discloses comprising: acquiring a voice command from the occupant, wherein the task to be carried out is selected further based on the voice command (see paragraph 34).

With reference to claim 8, Di Censo discloses the method of claim 1, and further discloses comprising: determining a plurality of candidate objects for which a task is to be carried out based on the objection information and the occupant gesture information (in teaching multiple frames of sub images containing a plurality of objects; see paragraphs 51-52; Fig. 6A-D).

claim 9, Di Censo discloses the method of claim 8, and further discloses wherein the plurality of candidate objects is determined based on respective locations of the at least one object and a direction determined based on the occupant gesture information (see paragraphs 51-52; Fig. 6A-D).

With reference to claim 10, Di Censo discloses the method of claim 8, and further discloses determining a context of the occupant gesture information, wherein the task to be carried out is selected based on the plurality of candidate objects (see paragraphs 51-52; Fig. 6A-D) and the context (see paragraphs 34, 36).

With reference to claim 11, Di Censo discloses the method of claim 1, and further discloses wherein the task comprises at least one of a classification task, an identification task, or a validation task (see paragraph 34).

With reference to claim 12, Di Censo discloses the method of claim 1, and further discloses comprising: carrying out the task (identifying) to obtain a processing result (see paragraph 31); and carrying out an action based on the processing result (see paragraphs 31, 34).

claim 13, Di Censo discloses a system (100) (see Fig. 1), comprising: 
a plurality of computer hardware components (see paragraphs 73-74; Fig. 9) configured to determine a command (gesture) of an occupant of a vehicle (100) (see paragraphs 22, 27; Fig. 5) by at least: 
determining object information indicating information about at least one object (210) outside the vehicle (100) (see paragraph 26; Fig. 5, 8); 
determining occupant gesture information indicating information related to the occupant (see paragraph 27; Fig. 3); and 
selecting a task (identifying) to be carried out based on the object information and the occupant gesture information (see paragraph 31; Fig. 8). 

With reference to claim 14, Di Censo discloses the method of claim 13, and further discloses further comprising the vehicle (100) that comprises the plurality of computer hardware components (see paragraph 22; Fig. 1, 5).

With reference to claim 15, Di Censo discloses the method of claim 13, and further discloses wherein the plurality of computer hardware components are configured to determine the object information based on at 

With reference to claim 16, Di Censo discloses the method of claim 15, and further discloses wherein the external sensor (120-2) comprises at least one of a radar sensor, a camera, a lidar sensor, or an ultrasonic sensor (see paragraph 26, 49; Fig. 5).

With reference to claim 17, Di Censo discloses the method of claim 13, and further discloses wherein the plurality of computer hardware components are configured to determine the occupant gesture information based on at least one internal sensor (120-2) (see paragraphs 27, 49; Fig. 5). 

With reference to claim 18, Di Censo discloses the method of claim 17, and further discloses wherein the internal sensor (120-2) comprises at least one of a vision system, an infrared vision system, a near infrared vision system, a red-green-blue vision system, a red-green-blue infrared vision system, or a time of flight camera (see paragraph 49).

With reference to claim 19, Di Censo discloses the method of claim 13, and further discloses wherein the occupant gesture information 

With reference to claim 20, Di Censo discloses a non-transitory computer readable medium comprising instructions , that when executed, configure a plurality of computer hardware components to determine a command (gesture) of an occupant of a vehicle (see paragraphs 73-74; Fig. 8-9) by at least:
determining object information indicating information about at least one object (210) outside the vehicle (100) (see paragraph 26; Fig. 5, 8);
determining occupant gesture information indicating information related to the occupant (see paragraph 27; Fig. 3); and
selecting a task (identifying) to be carried out based on the object information and the occupant gesture information (see paragraph 31; Fig. 8).




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAMPIHOLI (USPGPub 2016/0267335) discloses a mobile device having at least an outward-facing camera having a field of view that includes a vehicle environment and a user-facing camera having a field of view that includes the driver of the vehicle, the device includes instruction to receive position and motion data from the mobile device and determine the driver state and transmit image data comprising video data of the driver and the vehicle environment, based on an indication of driver gaze and objects of interest in a path of the vehicle determining that the driver gaze is directed to one or more objects of interest (see abstract; paragraphs 77-90; Figs. 1-9).
RAMASWAMY (US Pat. 9,975,483) discloses a combination of location determining and tracking techniques to provide driver assistance such as visual and/or audible assistance to alert a driver of potential danger (see abstract), wherein the device determines the gaze direction of the user, as well as the relative directions and/or locations of nearby objects outside of the vehicle (see column 2, lines 5- 53; column 4, line 1-column 5, line 18; Figs. 1-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625